Case 2:20-cv-00503-JES-NPM Document 17 Filed 09/09/20 Page 1 of 2 PageID 74




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



COMMODITY FUTURES TRADING
COMMISSION,

              Plaintiff,

v.                                                  Case No. 2:20-cv-503-FtM-29NPM

THE ALISTA GROUP, LLC,
MARVIN W COURSON, III,
CHRISTOPHER A KERTATOS , and
LUIS M PINEDA PALACIOS

             Defendants.


                                        ORDER

      Before the Court is Plaintiff’s Motion to Strike Answer as to Defendant Alista Group,

LLC. (Doc. 15). Plaintiff Commodity Futures Trading Commission requests the Court

strike Alista’s Answer (Doc. 12) because Alista is not represented by counsel. The time

to respond has not lapsed, but given the applicable legal authority, the Court does not

need the benefit of a response.

      On August 10, 2020, Defendants Alista and Marvin W. Courson III jointly filed an

Answer and Affirmative Defenses. (Doc. 12). The Answer was signed by Marvin W.

Courson III on behalf of himself and The Alista Group LLC. 1 (Id., p. 5). Under 28 U.S.C.

§ 1654, a party may appear and conduct their own cases personally. But a lay person



1  In the Answer, Mr. Courson represents that Alista is now dissolved. (Doc. 12, p. 3).
Under Florida Statute 605.0717(1)(b), dissolution of a limited liability company does not
“[p]revent commencement of a proceeding by or against the limited liability company in
its name.”
Case 2:20-cv-00503-JES-NPM Document 17 Filed 09/09/20 Page 2 of 2 PageID 75




cannot represent any other person or entity. U.S. ex rel. Stronstorff v. Blake Med. Ctr.,

No. 8:01-CV-844-T-23MSS, 2003 WL 21004734, *1 (M.D. Fla. Feb. 13, 2003). And non-

natural persons or artificial entities such as corporations, partnerships, and associations,

must appear in federal court through licensed counsel. Id. (citing Rowland v. Cal. Men’s

Colony, 506 U.S. 194, 201-02 (1993)); see also M.D. Fla. R. 2.03(e). As a result, Marvin

W. Courson III may represent himself in this action, but may not represent Alista. The

Court must strike the Answer (Doc. 12) as to The Alista Group, LLC. The Answer (Doc.

12) remains in effect for Mr. Courson.

       Accordingly, it is hereby ORDERED:

       (1)    The Motion to Strike Answer as to Defendant The Alista Group, LLC is

              GRANTED.

       (2)    The Answer (Doc. 12) is STRICKEN as to The Alista Group LLC, but

              remains in effect for Marvin W. Courson III.

       (3)    The Clerk is directed to indicate on the docket that the Answer (Doc. 12) is

              stricken as to The Alista Group LLC only.

       (4)    By October 6, 2020, The Alista Group will retain counsel to represent it,

              have counsel file a notice of appearance, and have counsel file a response

              to the Complaint. If The Alista Group LLC fails to comply by this deadline,

              the Court will recommend a default be entered against it.

       DONE and ORDERED in Fort Myers, Florida on September 9, 2020.




                                             2
